211 F.3d 356 (7th Cir. 2000)
UNITED STATES OF AMERICA,    Plaintiff-Appellee,v.ROBERT DANIEL WARD and RODNEY ELLIS,    Defendants-Appellants.
Nos. 98-2657 & 98-2812
In the  United States Court of Appeals  For the Seventh Circuit
Argued October 27, 1999
Decided April 28, 2000

Appeals from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 95 CR 730--Charles P. Kocoras, Judge. [Copyrighted Material Omitted]
Before HARLINGTON WOOD, JR., FLAUM, and EVANS, Circuit  Judges.
HARLINGTON WOOD, JR., Circuit Judge.


1
On June 16,  1997, a multi-count second superseding indictment  was filed in the Northern District of Illinois  charging Robert Daniel Ward and Rodney Ellis,  along with nine codefendants, for conduct  relating to a large-scale drug distribution  conspiracy. The tremendously successful  conspiracy was organized and supervised by Nathan  "Nate" Hill who began distributing cocaine in the  Chicago area in the late 1980s. Ward and Ellis  were each convicted on two counts of the  indictment following a jury trial. On appeal,  Ward raises several challenges to his conviction.  Ellis also appeals, challenging his sentence.

I.  BACKGROUND

2
The Hill conspiracy distributed thousands of  kilograms of cocaine in the Chicago area between  1987 and December 1995. Hill obtained this  cocaine from a variety of suppliers. Ward, who  was based in Los Angeles, California, was one of  Hill's large-scale suppliers. Ward employed a  number of couriers, some of whom were supervised  by Donald Marini and Cameron Wright, to transport  large quantities of cocaine from California to  Chicago. Hill then acted as a wholesaler, selling  multi-kilogram quantities of cocaine to  distributors in the Chicago area. After several  of his couriers were arrested, Ward began  chartering Lear jets to transport cocaine to  Chicago. Between March 1, 1994 and October 7,  1994, for example, Ward chartered eight trips to  Chicago through Sussex Aviation in Van Nuys,  California. Testimony was presented at trial that  each charter trip involved the transportation of  approximately fifty kilograms of cocaine.


3
Drug trafficking provided Hill with sizable  profits which he used to purchase homes, cars,  boats, and, eventually, a four-engine JetStar  aircraft. Hill also sought legitimate business  opportunities through which he could launder his  drug proceeds. One of these businesses was  Pocketown Records, a record producing and  manufacturing business formed in 1993 by Nate  Hill and Michael Jefferson. At Hill's direction,  Rodney Ellis, a cousin to Hill, participated in  the operation of Pocketown Records. Ellis managed  Pocketown's daily operations and financial  activities. Pocketown's expenses were paid  primarily in cash. For example, no salary checks  were issued; instead Hill handed out cash  payments to Pocketown workers. On several  occasions, Ellis transported large amounts of  cash from Chicago to Pocketown, which was located  in New York, and at other times, Ellis received  deliveries of cash from other Hill employees.  Ellis prepared false records for Pocketown in an  attempt to justify the influx of cash to the  business. Ellis also provided inaccurate  information to the accountant who was preparing  Pocketown's 1993 tax returns. Ellis then signed  the falsified return and filed it with the IRS.  Ellis later became involved in another of Hill's  business ventures, the production of a motion  picture entitled "Reasons" which was based on  Hill's life story. Ellis played a limited role in  the "Reasons" production, unsuccessfully  attempting to persuade a recording company to  produce the soundtrack for the film.


4
The initial indictment in the case was filed on  December 13, 1995. It contained eighteen counts  and named twenty-one defendants. A superseding  indictment was filed on October 31, 1996, and on  June 16, 1997, a second, and final, superseding  indictment was filed. Ward was charged under  Counts One and Four of the second superseding  indictment. Count One alleged that Ward was  involved in a conspiracy to distribute and to  possess with intent to distribute mixtures  containing cocaine in violation of 21 U.S.C. sec.  846. Count Four charged Ward with a violation of  21 U.S.C. sec. 841(a)(1) based on an alleged  attempted distribution of approximately nine  kilograms of cocaine on or about January 21,  1993. Ellis was charged in Counts Seven and Eight  of the second superseding indictment. Count Seven  charged Ellis together with several codefendants  with conspiracy to defraud the United States, in  particular the Internal Revenue Service, in  violation of 18 U.S.C. sec. 371, while Count  Eight charged Ellis and several codefendants with  money laundering in violation of 18 U.S.C. sec.  1956(h). The case proceeded to a jury trial, and  both Ward and Ellis were convicted on each of the  counts against them. Ward was sentenced to 360  months imprisonment on each count with the  sentences to run concurrently. Ellis was  sentenced to 108 months imprisonment. A timely  notice of appeal was filed in each case, and the  cases have been consolidated for appeal.

II.  ANALYSIS

5
Ward raises several challenges to his  conviction, while Ellis challenges the district  court's computation of his sentence. We address  each appellant's argument in turn.

A.  Robert Daniel Ward

6
Ward challenges the district court's rulings on  his speedy trial motion and on several  evidentiary motions. Ward further asserts that  the district court erroneously limited the scope  of his cross-examination of Donald Marini and  erred in failing to sua sponte recuse itself.  Finally, Ward contends that the government  committed prejudicial error based on a comment  made during closing argument.

1.  Speedy Trial Motion

7
Ward was arrested in Los Angeles, California on  January 11, 1996 on charges stemming from a false  application for a passport. While Ward was in  custody on the passport charges, he was  separately indicted in the Central District of  California for narcotics violations based on his  distribution of drugs to the Hill conspiracy. On  October 11, 1996, a criminal complaint was filed  in the Northern District of Illinois charging  Ward with narcotics violations in connection with  the Hill conspiracy. On October 18, 1996, the  narcotics charges pending against Ward in the  Central District of California were dismissed  after prosecutors received the Illinois complaint  and an accompanying bench warrant for Ward's  arrest.


8
On October 21, 1996, Ward was sentenced to  probation on the passport case. Ward, however,  remained in custody in California based on the  Illinois complaint and warrant. During November  and December 1996, the United States Marshals  Service for the Northern District of Illinois  attempted to obtain custody of Ward through its  normal channels. These attempts were complicated  due to erroneous information received from the  Marshals Service Prisoner Coordination Section  that Ward could not be transported to Chicago  because there were still charges pending against  him in California. On January 7, 1997, Ward was  brought before a magistrate judge in the Central  District of California for an out-of-district  process hearing at which time Ward asserted his  speedy trial concerns. The magistrate noted  Ward's objections and stated that Ward would need  to raise them in the Northern District of  Illinois following his transfer. On February 11,  1997, the Marshals Service in the Northern  District of Illinois was informed that Ward was  being held in California pending the results of  his tuberculosis test.1 Ward was cleared for  transportation to Chicago on approximately  February 26, 1997. He arrived in the Northern  District of Illinois on either March 6 or 7 and  made his first appearance before a judicial  officer on March 13, 1997. On March 27, 1997,  Ward filed a motion to dismiss the indictment,  arguing that the delay from the time his  California charges were resolved until he was  brought before a judicial officer in the Northern  District of Illinois violated his right to a  speedy trial under the Speedy Trial Act, 18  U.S.C. sec. 3161 et seq., the Sixth Amendment,  and Federal Rule of Criminal Procedure 48(b). The  district court denied Ward's motion. Ward's jury  trial began on November 6, 1997.


9
By its express terms, the Speedy Trial Act does  not apply in the present case. Under the Act, the  trial of an accused must commence "within seventy  days from the filing date (and making public) of  the information or indictment, or from the date  the defendant has appeared before a judicial  officer of the court in which such charge is  pending, whichever date last occurs." 18 U.S.C.  sec. 3161(c)(1). Ward challenges only the delay  from the time charges were filed in the Northern  District of Illinois until March 13, 1997, the  day he first appeared before a judicial officer  in the Northern District of Illinois. This time  period is outside of the Speedy Trial Act, and  because Ward does not allege any improper delay  during the time his Speedy Trial Act clock was  running, his Speedy Trial Act claim fails.


10
The Sixth Amendment right to a speedy trial is  similar to, but separate from, the right created  by the Speedy Trial Act. United States v. Koller,  956 F.2d 1408, 1413 (7th Cir. 1992). The Supreme Court has established a four-factor balancing  test to use in determining whether a defendant's  Sixth Amendment right to a speedy trial has been  violated. See Doggett v. United States, 505 U.S. 647, 651 (1992); Barker v. Wingo, 407 U.S. 514,  530-33 (1972). Under this test, we must consider  "whether delay before trial was uncommonly long,  whether the government or the criminal defendant  is more to blame for that delay, whether, in due  course, the defendant asserted his right to a  speedy trial, and whether he suffered prejudice  as the delay's result." Doggett, 505 U.S. at 651.


11
In determining whether the delay was uncommonly  long, we must consider the interval between  accusation and trial, here over a year. See  Doggett, 505 U.S. at 651. As the Supreme Court  noted in Doggett, courts have generally found  delays approaching one year to be presumptively  prejudicial. Id. at 652 n.1. However, Ward  challenges only the period between the return of  the indictment and his first appearance in the  Northern District of Illinois. Therefore, this  factor does not weigh heavily toward either side.  With respect to the second factor, Ward alleges  that the delay was the result of a lack of  diligence on the part of the prosecution. An  examination of the record reveals that the delay  resulted from miscommunication and the necessity  of fulfilling certain prerequisites to transfer.  Because this equates at the most to negligence on  the part of the government, this factor must "'be  weighted less heavily but nevertheless should be  considered since the ultimate responsibility for  such circumstances must rest with the government  rather than with the defendant.'" United States  v. Jackson, 542 F.2d 403, 407 (7th Cir. 1976)  (quoting Barker, 407 U.S. at 531); see also  Doggett, 505 U.S. at 657 ("To be sure, to warrant  granting relief, negligence unaccompanied by  particularized trial prejudice must have lasted  longer than negligence demonstrably causing such  prejudice.").


12
Ward contends that he fulfilled the third prong  by asserting his speedy trial concerns  immediately upon being brought before the  magistrate in California for his out-of-district  proceedings and by reasserting these concerns at  his initial appearance in the Northern District  of Illinois. However, Ward asserted his right to  a speedy trial after much of the alleged improper  delay had occurred. See United States v. Deleon,  710 F.2d 1218, 1222 (7th Cir. 1983). Ward knew of  the charges against him and was represented by  counsel from the time the California charges were  resolved, yet he did nothing to assert his speedy  trial right until his out-of-district process  hearing. This factor does not weigh strongly in  Ward's favor. Finally, with respect to the  prejudice prong, Ward does not allege that the  delay impaired his ability to present his  defense. Instead, Ward "asserts that the stress  and anxiety of being incarcerated and awaiting  transportation to Chicago following the  conclusion of the California cases in October  1996, were oppressive and increased the anxiety  and concern on his behalf." While this is a  proper factor to consider under the prejudice  prong, it is insufficient to tip the scales in  Ward's favor. See Jackson, 542 F.2d at 409  (stating that general allegations of anxiety and  concern constitute only minimal prejudice,  especially when unenhanced by an impairment in  presenting a defense). Weighing the four factors,  we find that Ward's Sixth Amendment right to a  speedy trial was not violated.


13
We review the district court's denial of Ward's  Federal Rule of Criminal Procedure 48(b) claim  for abuse of discretion. Deleon, 710 F.2d at  1223. Under Rule 48(b), "if there is unnecessary  delay in bringing a defendant to trial, the court  may dismiss the indictment, information or  complaint." Fed. R. Crim. P. 48(b). Rule 48 "is  not circumscribed by the Sixth Amendment,"  Deleon, 710 F.2d at 1223; however, as the Eighth  Circuit has recognized, it is driven "by the same  general considerations as the Sixth Amendment."  United States v. DeLuna, 763 F.2d 897, 923 (8th  Cir. 1985). Incorporating our analysis above and  noting that there was no evidence of purposeful  delay by the prosecution, we find that the  district court did not abuse its discretion in  denying Ward's motion to dismiss the indictment  pursuant to Rule 48(b). See, e.g., United States  v. Sears, Roebuck & Co., Inc., 877 F.2d 734, 739  (9th Cir. 1989) ("In general dismissal under Rule  48(b) is appropriate only where there is delay  that is purposeful or oppressive." (internal  quotations and citations omitted)).

2.  Evidentiary Issues

14
Ward first challenges the district court's  admission of testimony from two witnesses who  were cooperating with the government, Donald  Marini and Cameron Wright, regarding drug  involvement with Ward prior to the charged  conspiracy. Marini testified that he began  selling and transporting drugs for Ward in  approximately 1987 and continued to do so until  he was arrested in 1993. Wright testified that he  began purchasing cocaine from Ward when Wright  was still in college and continued to purchase  cocaine from Ward after his graduation from  college in 1991. Eventually, Marini became a  courier between Ward and the Hill operation in  Chicago, and both Marini and Wright supervised  couriers for Ward in connection with the Hill  conspiracy. Ward objected to the testimony  regarding prior drug transactions between himself  and Marini and Ward. The district court overruled  Ward's objection, finding an inextricable link  between the testimony and the charged offenses  and stating that the testimony about prior drug  relationships was "highly relevant and  probative." Ward argues that this ruling was  erroneous under Rules 403 and 404(b) of the  Federal Rules of Evidence.2 We review for abuse  of discretion. United States v. Akinrinade, 61 F.3d 1279, 1283 (7th Cir. 1995).


15
Evidence of uncharged criminal activity is  admissible if it is "'intricately related to the  facts of the case' before the court." United  States v. Ramirez, 45 F.3d 1096, 1102 (7th Cir.  1995) (quoting United States v. Hargrove, 929 F.2d 316, 320 (7th Cir. 1991)). The admissibility  of such evidence is limited only by Rule 403 and  is not subject to the limiting requirements of  Rule 404(b). Id. at 1102-03. In the present case,  the testimony of Marini and Wright was  intricately related to the charged conspiracy  because it showed how the men's relationship with  Ward "began, its basis, and structure, and how  the relationship blossomed into the charged  conspiracy." United States v. Zarnes, 33 F.3d 1454, 1469 (7th Cir. 1994) (citing United States  v. Diaz, 994 F.2d 393, 395 (7th Cir. 1993)).  While it was not disputed that Ward knew Marini  and Wright, the testimony regarding the prior  drug transactions was integral to the complete  story of the charged conspiracy in that it  outlined the development of the relationship of  trust between the men which led to their  respective roles in the conspiracy. See Diaz, 994 F.2d at 395. Additionally, to further minimize  the risk of unfair prejudice, the court gave  limiting instructions during the testimony of  both Marini and Wright, instructing the jury to  consider the information regarding the prior  activities only as background and with respect to  the relationship which existed between the  parties. It is clear that the probative value of  the testimony outweighed any potential for unfair  prejudice. Therefore, the testimony was properly  admitted "without regard to Rule 404(b)'s  strictures," Zarnes, 33 F.3d at 1469, and the  district court did not abuse its discretion in  allowing it.


16
Ward next argues that the district court erred  in allowing evidence regarding Ward's use of  false identification in the name of Jeffery  Eugene Palmer. Our review is for abuse of  discretion. United States v. Aldaco, 201 F.3d 979, 985 (7th Cir. 2000). While Ward contends  that the district court failed to meet the  requirements for admissibility under Fed. R.  Evid. 404(b), the evidence was not offered under  Rule 404(b) but rather as direct evidence to  support the government's allegations that Ward  furthered the conspiracy by using aliases.  Evidence was presented at trial that, on March  10, 1995, coconspirator William "Ikey" Hill was  identified driving a black van registered to a  Jeffery E. Palmer. Therefore, the false  identification evidence was probative in that it  showed a link between Ward and members of the  Hill conspiracy. Furthermore, the district court  limited the information that was admitted to  reduce the risk of unfair prejudice to Ward. The  jury was told only that Ward attempted to obtain  a passport in the name of Jeffery Eugene Palmer  and was not informed that Ward was arrested for  this incident. Under these circumstances, the  probative value of the false identification  evidence outweighs any risk of unfair prejudice.  The district court did not abuse its discretion  in admitting the evidence, and Ward's claim  fails.3

3.  Cross-Examination of Donald Marini

17
Ward asserts that the district court improperly  restricted his defense by limiting the scope of  his cross-examination of government witness  Donald Marini. On cross-examination by Ward's  counsel, Marini testified that, as a result of  his cooperation, federal prosecutors helped to  clear a warrant against Marini based on unrelated  charges in California state court. Defense  counsel then sought to question Marini as to the  nature of the state charges, attempting to elicit  the fact that the charges were based on  allegations of spousal and child abuse. The  prosecutor objected, and following a sidebar, the  court sustained the objection. The court noted  that the information regarding the nature of the  charges was highly inflammatory and irrelevant to  the point being developed on cross-examination  that Marini received a benefit for his  cooperation. We review a district court ruling  limiting cross-examination for abuse of  discretion. Akinrinade, 61 F.3d at 1285.


18
As we have noted, "the sufficiency of cross-  examination turns on whether the jury had  sufficient information to make a discriminating  appraisal of the witness' motive and bias."  Akinrinade, 61 F.3d at 1285 (internal quotations  and citations omitted). Ward argues that the  district court's ruling prevented him from  inquiring "as to the substantial benefit to Mr.  Marini as bearing on bias, motive and  credibility." However, the district court allowed  Ward's counsel to elicit the fact that Marini  received a benefit in the form of dismissal of a  state warrant in exchange for his cooperation in  the federal prosecution. This was sufficient to  allow the jury to make a discriminating appraisal  of Marini's motive and bias. Moreover, "trial  judges retain wide latitude insofar as the  Confrontation Clause is concerned to impose  reasonable limits on such cross-examination based  on concerns about, among other things,  harassment, prejudice, confusion of the issues,  the witness' safety, or interrogation that is  repetitive or only marginally relevant." Delaware  v. Van Arsdall, 475 U.S. 673, 679 (1986). The  district court did not abuse its discretion in  prohibiting defense counsel from inquiring into  the nature of the state charges.

4.  Recusal

19
Following Ward's conviction but prior to  sentencing, defense counsel became aware, through  our opinion in In re Hatcher, 150 F.3d 631 (7th  Cir. 1998), that Judge Kocoras's son, John  Kocoras, while acting as a third-year law student  intern in the United States Attorney's Office for  the Northern District of Illinois, had assisted  in the trial of Gangster Disciple leader Larry  Hoover. Acting under the authority of Northern  District of Illinois General Rule 3.11, John  Kocoras presented eight government witnesses  during the Hoover trial. Judge Kocoras attended  the trial to observe his son's performance. One  of the witnesses presented by John Kocoras  testified regarding the seizure of $364,000 from  William Hill and a member of the Gangster  Disciple street gang. Testimony regarding this  seizure was presented at Ward's trial as well.  This was the only overlap between evidence  presented at the Hoover trial and that presented  at Ward's trial.


20
Ward was convicted on December 19, 1997. Our  Hatcher opinion was issued on May 13, 1998. Based  on the information revealed in Hatcher, Ward  moved for Judge Kocoras's recusal at his  sentencing hearing on June 18, 1998. Judge  Kocoras denied the motion. On appeal, Ward argues  that Judge Kocoras's presence at the Hoover trial  and his son's involvement in Hoover's prosecution  created a conflict that required recusal or, at  the very least, disclosure.


21
Ward bases his argument in part on 28 U.S.C.  sec. 455(a) which requires a judge to "disqualify  himself in any proceeding in which his  impartiality might reasonably be questioned." The  government argues that Ward waived his sec.  455(a) claim by failing to pursue it prior to  trial, citing United States v. Troxell, 887 F.2d 830, 833 (7th Cir. 1989), United States v. Bonds,  847 F.2d 1233, 1241 (7th Cir. 1988), and United  States v. Balistrieri, 779 F.2d 1191, 1204-05  (7th Cir. 1985). The application of these cases  to the present situation is debatable because,  given the sequence of events outlined above, it  is clear that Ward did not discover the  information upon which he based his motion for  recusal until after his trial was concluded. In  the present case, we need not decide the waiver  issue because Ward's claim fails on its merits.  Recusal is required under sec. 455(a) when a  "judge's impartiality could be questioned by a  reasonable, well-informed observer." Hatcher, 150 F.3d at 637 (citation omitted). The single  evidentiary overlap between Ward's case and the  Hoover prosecution is insufficient to support  even an appearance of impropriety. Ward's case is  easily distinguishable from Hatcher, in which  both cases were part of one large prosecution of  a continuing criminal enterprise and involved  "virtually the same offenses, committed by the  same people." Id. at 638. The connection between  Ward's case and the Hoover prosecution was not  significant enough to require recusal under sec.  455(a). To the extent that Ward asserts claims  under 28 U.S.C. sec. 455(b)(1) and (b)(5), these  arguments were fully addressed and rejected in  Hatcher, id. at 635-37, and we will not reexamine  them here. Recusal was not required.

5.  Closing Argument

22
Ward asserts that the prosecution committed  reversible misconduct based on an alleged  improper comment during its rebuttal closing  argument. The comment at issue dealt with several  photographs that law enforcement agents recovered  from Ward when he was arrested on the passport  charges. The photographs, which were presented at  trial, were from Ward's wedding and included  shots of Donald Marini and Cameron Wright. When  they were seized from Ward, the photos were cut  or folded in such a way as to highlight Marini  and Wright, both of whom Ward knew were  cooperating with the government by this time.


23
The prosecutor did not mention the photographs  in his initial closing argument. In his closing  argument, defense counsel addressed the photos,  calling them a "non-issue" and arguing that the  photos only went to show the conceded fact that  Ward, Wright, and Marini knew one another. A  second Assistant United States' Attorney  presented the government's rebuttal argument. In  response to defense counsel's proffered  explanation for the photos, she stated


24
The photos that he [Ward] has with him, when  he's attempting to leave the country, apparently,  Cameron Wright, Donald Marini, wedding pictures  [sic].


25
[Defense counsel] would say, okay, it shows  what good friends they are. Ladies and gentlemen,  I believe that you could draw from this an  inference it's something slightly more sinister.


26
This man, he knows without a doubt--Robert  Daniel Ward knows that this man is cooperating  against him as of January of 1996. He knows that  this man in the back seat of that car is  cooperating against him in 1996. For the family  album? I don't think so, and I don't think the  evidence indicates that.     Defense counsel objected, targeting his objection  to "any sinister inference" and stating that  there was no evidence to support the prosecutor's  line of argument. The court responded, "Well, she  may argue and the jury may accept or reject any  inferences to be drawn. She may argue." Ward  raised the issue of prosecutorial misconduct  again in a motion for a new trial, which the  district court denied. We review both the  overruling of Ward's objection and the denial of  the motion for a new trial for abuse of  discretion. United States v. Knox, 68 F.3d 990,  1000 (7th Cir. 1995).


27
Our analysis to assess allegations of  prosecutorial misconduct during closing argument  is two-fold. United States v. Butler, 71 F.3d 243, 254 (7th Cir. 1995). The first step is to  examine the disputed comment in isolation to  determine whether it was in fact improper. Id. If  the comment was improper, we must then examine  the comment in light of the record as a whole to  determine whether the defendant was deprived of  a fair trial. Id. As the district court  recognized, in closing argument, a prosecutor  "may argue reasonable inferences from the  evidence that the jury has seen and heard."  United States v. Waldemer, 50 F.3d 1379, 1383  (7th Cir. 1995). While "innumerable factors may  figure in the reasonableness calculation," the  most obvious considerations are "[w]hether the  evidence bears logical and proximate connection  to the point the prosecutor wishes to prove." Id.  at 1384. It is also important to consider whether  the prosecutor made "the argument solely to  inflame the passions of the jury." Id. Given the  circumstances of the present case, the argument  was logically and proximately connected to the  evidence. Moreover, the argument was not made  solely to inflame the jury but rather in response  to an explanation offered by defense counsel in  his closing argument. The prosecutor's argument  was not so unreasonable as to deprive Ward of a  fair trial. See id. at 1385. Ward's prosecutorial  misconduct claim fails.

B.  Rodney Ellis

28
Ellis raises several challenges to the district  court's determination of his sentence. Ellis  first contends that the district court erred in  its application of sec. 2S1.1(b) of the United  States Sentencing Guidelines ("the Guidelines").  Ellis further asserts that the district court  abused its discretion by sentencing him at the  high end of his Guidelines range.


29
Ellis's  2S1.1(b) argument is two-fold.  First, Ellis argues that the district court's  decision to apply both subsection (1) and  subsection (2) of sec. 2S1.1(b) resulted in  impermissible double counting, citing United  States v. Atterson, 926 F.2d 649, 660 (7th Cir.  1991). The present case, however, is  distinguishable from Atterson. The district judge  did not base Ellis's sec. 2S1.1(b)(2) enhancement  on the street value of the quantity of drugs  involved in the conspiracy, but rather on actual  instances of money laundering. See United States  v. House, 110 F.3d 1281, 1285 n.3 (7th Cir. 1997)  (distinguishing Atterson). There is no  impermissible double enhancement.


30
Alternatively, Ellis contends that the district  court's finding under sec. 2S1.1(b)(2) that the  value of funds laundered exceeded $2 million was  unsupported by the evidence.4 The district  court arrived at this value by holding Ellis  responsible for (1) $750,000 to $1 million  laundered through Pocketown in 1993; (2) $1.5  million laundered into the JetStar aircraft, a  seventy-two foot yacht, and a speed boat which  accompanied the yacht; and (3) $1,107,000  laundered through "Reasons." At sentencing, Ellis  challenged the inclusion of the amounts relating  to the plane, the yacht and speed boat, and  "Reasons." On appeal, Ellis challenges only the  district court's valuation of Hill's investment  in Pocketown and the inclusion of amounts  relating to the yacht and accompanying speed  boat.


31
As previously noted, Ellis did not object to  the valuation of the Pocketown investment at  sentencing. Therefore, our review with respect to  this issue is for plain error. United States v.  Monem, 120 F.3d 645, 647 (7th Cir. 1997). At  sentencing, the district court adopted the  $750,000 to $1 million value for the Pocketown  investment. This value is supported by Michael  Jefferson's trial testimony and by the  calculations set out in the presentence report.  There is no plain error, and we turn to the  inclusion of the value of the yacht and speed  boat. Because Ellis objected to this inclusion at  sentencing, we review for clear error. United  States v. Gwiazdzinski, 141 F.3d 784, 788 (7th  Cir. 1998). Under this standard, we will reverse  "only if the district court's findings are  without foundation in the evidence, such that we  are 'left with the definite and firm conviction  that a mistake has been committed.'" House, 110 F.3d at 1283 (quoting United States v. Herrera,  54 F.3d 348, 356 (7th Cir. 1995)). Under U.S.S.G.  sec. 1B1.3(a)(1)(B), Ellis is liable for funds  laundered by his coconspirators as long as the  acts were reasonably foreseeable. Ellis argues  that there was no evidence that he ever used or  even knew of the yacht; however, the trial  testimony of Elisha Tapes supports a finding that  Ellis at the very least had knowledge of the  yacht. Tapes described a trip to Houston, Texas  which included Tapes, Nate Hill, Hill's mother,  and Ellis, among others. The group flew to Texas  on Hill's JetStar aircraft. During the flight,  Hill boasted that he owned the plane and was  proud of it. Tapes further testified that, at one  point during the Houston trip, Ellis was present  during a conversation in which Nate Hill,  together with the man who arranged the yacht's  purchase, were describing and bragging about it.  The district court's inclusion of the value of  the yacht and its accompanying speed boat in its  sec. 2S1.1(b)(2) calculation was not clearly  erroneous.


32
Ellis's remaining challenge to his sentence is  also unpersuasive. Ellis contends that the  district court abused its discretion by  sentencing him at the high end of his Guidelines  range, arguing that the district court's stated  reasons for imposing a sentence at the top of the  Guidelines range were contradictory and,  therefore, inadequate under 18 U.S.C. sec.  3553(c). A review of the transcript of the  sentencing hearing reveals that the district  court provided a detailed and internally  consistent explanation to justify its decision.  The court recognized that Ellis was not required  to confess, but stated that a sentence at the  high end of the Guidelines range was appropriate  because Ellis failed to show "one ounce of  remorse, one ounce of acceptance of  responsibility, one ounce of some sort of  understanding of why you are here and what you  did[,] . . . one ounce of humanity, [or] one  ounce of recognition." The court informed Ellis  that "it would have been nice at some point for  you, in whatever oblique way you wanted to do it,  to recognize that society was harmed by your  activity." The district judge further noted that  despite Ellis's insistence that some of the  witnesses lied, he thought the evidence against  Ellis was "overwhelming." This explanation is  both proper and sufficient to satisfy 18 U.S.C.  sec. 3553(c). Therefore, as Ellis's sentence was  imposed pursuant to the law and within the  applicable Guidelines range, we lack jurisdiction  to review the district court's placement of the  sentence within the range. See United States v.  Solis, 923 F.2d 548, 551 (7th Cir. 1991). Ellis's  sentencing challenges fail.

III.  CONCLUSION

33
Ward's conviction is affirmed. Ellis's sentence  is affirmed.



Notes:


1
 Marshals Service regulations will not allow for  the transportation of a prisoner unless the  prisoner has tested negative for tuberculosis.


2
 Fed. R. Evid. 403 provides, "Although relevant,  evidence may be excluded if its probative value  is substantially outweighed by the danger of  unfair prejudice, confusion of the issues, or  misleading the jury, or by considerations of  undue delay, waste of time, or needless  presentation of cumulative evidence." Under Fed.  R. Evid. 404(b), "Evidence of other crimes,  wrongs, or acts is not admissible to prove the  character of a person in order to show action in  conformity therewith. It may, however, be  admissible for other purposes, such as proof of  motive, opportunity, intent, preparation, plan  knowledge, identity, or absence of mistake or  accident."


3
 Although counsel for Ward attempted to challenge  additional evidentiary rulings at oral argument,  these issues were not raised in his brief and are  waived. United States v. Magana, 118 F.3d 1173,  1198 n.15 (7th Cir. 1997).


4
 This finding resulted in a six-point enhancement  in Ellis's base offense level under sec.  2S1.1(b)(2).